Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher Rourk on August 8, 2022.
The application has been amended as follows:   

21. (Currently Amended) A system comprising a non-transitory data memory device and a processor having one or more algorithms stored in the [a] non- transitory data memory device that are loaded onto the [a] processor to configure the processor to perform predetermined functions, comprising:
a local management server operating on [[a]] the processor and configured to generate a plurality of standardized configuration objects;
a configuration engine operating on the processor and coupled to the local management server by a secure connection, wherein the local management server has sole authority to access the configuration engine; and
wherein the configuration engine is configured to generate custom configuration data including dynamic update package metadata using the standardized configuration objects according to a system wide metadata specification for an update package for each of a plurality of remote servers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/             Primary Examiner, Art Unit 2193